DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a method claim that relies on steps that are not written in the present claim.  The claim is improperly written.  The limitations of the claims should be written out in a clear and concise manner.  A dependent claim should not refer to a step number of claim from which it depends.  The dependent claim should directly recite the language from which it depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mancini et al. (CN 111819144).
Mancini et al. disclose a system and method for monitoring movements of at least one mining conveyance (13) in a mine shaft for identifying anomalies, the at least one mining conveyance being vertically displaceable along guides in the mine shaft, the method comprising:                                                                                                                                                                                      
providing the at least one mining conveyance (13) with at least one sensor (A1/AC1 – accelerometer and sensor 21a) for detecting movements; operating the at least one mining conveyance upwardly and downwardly along the guides (12) (figures 1 and 3);  detecting movements with the at least one sensor to generate a signal (as see in Description: - “Preferably, the monitoring (low frequency) accelerometer for the structure is always activated, that is, when they are powered, they continuously transmit the data to the control unit 22, while the high frequency accelerometer is activated only when the elevator is moving”); and analyzing the signal as a function of position of the mining conveyance on the guides for identification of an anomaly at a specific position (See Description:  - “According to one embodiment, the sensor 21a includes at least one temperature sensor to be associated with the shaft 4 at the corresponding floor opening. Advantageously, the additional sensor not only can be used in the device used by firemen, to monitor the dangerous level of the specific floor, also can be used in the use of the device associated with the deformation of the guide rail detected by all other sensor applied to the guide rail associated with the data, It is used for monitoring the function to help people to evacuate from the building during the fire.”). 
Mancini et al. disclose the system and method, wherein the method is for continuous monitoring during the movements of the at least one mining conveyance (abstract).
Mancini et al. disclose the system and method, wherein the at least one sensor is an accelerometer (A1, AC1).
Mancini et al. disclose the system and method, wherein the accelerometer detects at least one of: a vertical, a horizontal, and a transversal acceleration on the at least one mining conveyance (abstract).
Mancini et al. disclose the system and method, wherein the at least one mining conveyance is one of: a service cage (13), an auxiliary cage , a skip, and a counter-weight.
	Mancini et al. inherently disclose the system and method, wherein the signal is transmitted wirelessly (See Description: - “The sensor mounted on the ladder box 13 comprises: A first additional accelerometer AC1 and a second additional accelerometer AC2, which are mounted in a position to detect a vibration phenomenon associated with the cage 13 and/or cable 14, and a magnetometer for inspection at the floor. If the mobile telephone network in the special silo is not fully received, then providing the external antenna installed in the elevator shaft. The table in FIG. 7 shows the type of sensor and its location.”).
Mancini et al. disclose the system and method, wherein the analysis is conducted in real-time ( See Description: - “Preferably, the monitoring (low frequency) accelerometer for the structure is always activated, that is, when they are powered, they continuously transmit the data to the control unit 22, while the high frequency accelerometer is activated only when the elevator is moving.”).
Mancini et al. disclose the system and method, further comprising generating an alarm when an anomaly is identified (See Description: - “According to one embodiment, a method for emergency control of an elevator device includes: The lifter device can be safely used during or after the fire or earthquake, so as to evacuthe people from the building. For example, when the time of the fire alarm sensor installed near the door of the floor, or after the fire alarm of the building, or when the sensor 11 detects the time of the earthquake impact higher than the determined threshold, the elevator device can be switched to the emergency operation by its own control panel…”).
Mancini et al. disclose a system for monitoring movements of at least one mining conveyance in a mine shaft for identifying anomalies, the at least one mining conveyance being vertically displaceable along guides in the mine shaft, the system comprising:  at least one sensor (A1, AC1) provided on the at least one mining conveyance for detecting movements and generating at least one signal based on said movements; and a processor (22) for analyzing the at least one signal and identifying an anomaly as a function of a specific position of the at least one mining conveyance on the guides.
	Mancini et al. disclose the system further comprising a transmitter for transmitting the at least one signal from the at least one sensor to the processor (See Description: - “Preferably, the monitoring (low frequency) accelerometer for the structure is always activated, that is, when they are powered, they continuously transmit the data to the control unit 22, while the high frequency accelerometer is activated only when the elevator is moving.”).
Mancini et al. disclose the system, further comprising a display for displaying analysis data from the processor (figures 5 and 8).





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
9/22/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837